DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, 15-17 and 19-23 in the reply filed on July 26, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement did not establish sufficient burden.  This is not found persuasive because the restriction requirement clearly established the search burden of examining each invention together and Applicant did nothing more than assert that the burden is not serious.  These arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2022.
Claims 1-23 are pending and will be examined.

Claim 14, 18 and 27 are canceled.  Claims 24-26 are withdrawn.  Claims 1-13, 15-17 and 19-23 are pending and will be examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2019 and December 27, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 1, Figure 33B, 54A-D, 56B are blurry, the characters are unclear or the figures are otherwise incomplete for examination.  Figure 1 is blurry, Figure 33B is almost entirely illegible.  Figures 54A-D and 56B specifically need clarity in the text included in the figures.  That includes the labeling of the x and y axis and for the legend.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-13, 15-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 specifically recites the step “c) detecting interaction between the signal transduction pathway or receptor and an effector molecule”; however, neither the claim does not clearly recite how the interaction is detected.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-13, 15, 17 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holliger et al. (US Patent 7,514,210; April 2009).
With regard to claim 1, Holliger teaches a method of determining an association of a signal transduction pathway or receptor and an effector molecule of the signal transduction pathway or receptor, the method comprising: 
a) providing a recombinant molecule encoding a signal transduction pathway or receptor coupled to a polymerase (Figure 1A, where the process of the method is depicted; see also col. 2-3, where the various embodiments of the method are described in more detail; look particularly at the third embodiment at col 3, where a recombinant molecule is exposed to an interacting agent); 
b) exposing the recombinant molecule to a library of organisms and primers, wherein said primers can amplify potential effector molecules of the signal transduction pathway or receptor (Figure 1A, where the process of the method is depicted; see also col. 2-3, where the various embodiments of the method are described in more detail; look particularly at the third embodiment at col 3, where a recombinant molecule is exposed to an interacting agent);
c) detecting interaction between the signal transduction pathway or receptor and an effector molecule (Figure 1A, where the process of the method is depicted; see also col. 2-3, where the various embodiments of the method are described in more detail; look particularly at the third embodiment at col 3, where a recombinant molecule is exposed to an interacting agent; and see col. 3 where the interaction is detected through “detecting processing of at least one of the first and second nucleic acids by the NAP enzyme”).  
With regard to claim 2, Holliger teaches a method of claim 1, wherein said method takes place in a cell (col. 19, lines 31-40, where yeast and other types of cells are included).  
With regard to claim 3, Holliger teaches a method of claim 2, wherein said cell is eukaryotic cell (col. 19, lines 31-40, where yeast and other types of cells are included).  
With regard to claim 4, Holliger teaches a method of claim 3, wherein said eukaryotic cell is a yeast cell (col. 19, lines 31-40, where yeast and other types of cells are included).   
With regard to claim 5, Holliger teaches a method of claim 1, wherein said polymerase is thermostable polymerase (col. 3-4; col. 3, lines 58-63, where NAP is an enzyme “capable of amplifying nucleic acid from a template”; col. 4, lines 47-54, where the NAP is a thermostable polymerase).  
With regard to claim 7, Holliger teaches a method of claim 1, wherein said receptor or signal transduction pathway is non-naturally occurring in the organism to which it is exposed (Figure 1A, where the process of the method is depicted; see also col. 2-3, where the various embodiments of the method are described in more detail; look particularly at the third embodiment at col 3, where a recombinant molecule is exposed to an interacting agent and where the recombinant molecule itself is not naturally ocurring).  
With regard to claim 8, Holliger teaches a method of claim 7, wherein said receptor or signal transduction pathway is a variant of a naturally occurring receptor or signal transduction pathway in the organism to which it is exposed (Figure 1A, where the process of the method is depicted; see also col. 2-3, where the various embodiments of the method are described in more detail; look particularly at the third embodiment at col 3, where a recombinant molecule is exposed to an interacting agent; where the recombinant molecule is a variant of a naturally occurring enzyme).  
With regard to claim 10, Holliger teaches a method of claim 1, wherein said method is used for selection of a compound produced by a metabolic pathway that activates the receptor or signal transduction pathway (see col. 3 where the interaction is detected through “detecting processing of at least one of the first and second nucleic acids by the NAP enzyme”, where the method detects a functional interaction that restores polymerase activity).  
With regard to claim 11, Holliger teaches a method of claim 1, wherein said method is used for the co-identification of metabolic pathways and receptors that functionally interact (see col. 3 where the interaction is detected through “detecting processing of at least one of the first and second nucleic acids by the NAP enzyme”, where the method detects a functional interaction that restores polymerase activity).  
With regard to claim 12, Holliger teaches a method of claim 1, wherein said organisms are emulsified prior to exposure to the recombinant molecule (col. 5, lines 13-24, where water in oil emulsions are included).  
With regard to claim 13, Holliger teaches a method of claim 1, wherein the polymerase is a DNA or RNA polymerase (col. 3-4; col. 3, lines 58-63, where NAP is an enzyme “capable of amplifying nucleic acid from a template”; col. 4, lines 47-54, where the NAP is a thermostable polymerase).  
With regard to claim 15, Holliger teaches a method of claim 1, wherein detecting interaction between the signal transduction pathway or receptor and an effector molecule comprises sequencing a component of the signal transduction pathway or receptor, or the effector molecule (see Example 25, where sequencing is included in a final step of this embodiment of the method).  
With regard to claim 17, Holliger teaches a method of claim 1, wherein the effector molecule is an agonist or antagonist (col. 36, lines 5-32).  
With regard to claim 20, Holliger teaches a method of claim 1, wherein the recombinant molecule is a plasmid (col. 13, lines 45-56, where plasmids may be included in the method).  
With regard to claim 21, Holliger teaches a method of claim 1, wherein the recombinant molecule is introduced to a cell (col. 19, lines 31-40, where yeast and other types of cells are included).  
With regard to claim 22, Holliger teaches a method of claim 21, wherein the cell is subsequently trapped in oil-in- emulsion (col. 5, lines 13-24, where water in oil emulsions are included).  
With regard to claim 23, Holliger teaches a method of claim 22, wherein the cell is exposed to conditions sufficient for amplification of the recombinant molecule (see col. 3 where the interaction is detected through “detecting processing of at least one of the first and second nucleic acids by the NAP enzyme”, where the method detects a functional interaction that restores polymerase activity).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holliger et al. (US Patent 7,514,210; April 2009) as applied over claims 1-5, 7-8, 10-13, 15, 17 and 20-23 above and further in view of Goswami et al. (J Pain, 2014, 15(12):1338-1359).
With regard to claim 6, Goswami teaches a method of claim 1, wherein the polymerase is coupled with bar-coding (p 5, where barcoding was included in the method).  
With regard to claim 16, Goswami teaches a method of claim 15, wherein said sequencing utilizes RNASeq (Abstract, p 7 where RNA-seq metrics are explained in detail).   
With regard to claim 19, Goswami teaches a method of claim 1, wherein the receptor is a P2X receptor (p 12-13, Fig 4 legend, where the P2x receptor is included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Holliger to include another format for tracking the method including RNAseq and barcoding steps as taught by Goswami to arrive at the claimed invention with a reasonable expectation for success.  Goswami teaches “In the present study we elucidate the complete transcriptomes of neurons from the TRPV1 lineage and a non-TRPV1 neuro-glial population in sensory ganglia through the combined application of next-gen deep RNA-Seq, genetic neuronal labeling with fluorescence-activated cell sorting, or neuron-selective chemoablation. RNA-Seq accurately quantitates gene expression, a difficult parameter to determine with most other methods especially for very low and very high expressed genes” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Holliger to include another format for tracking the method including RNAseq and barcoding steps as taught by Goswami to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holliger et al. (US Patent 7,514,210; April 2009) as applied over claims 1-5, 7-8, 10-13, 15, 17 and 19-23 above and further in view of Park et al. (PNAS, 2014, 111(16):5896-5901).
With regard to claim 9, Park teaches a method of claim 8, wherein said receptor is an orthogonal receptor (Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Holliger to include a variety of receptor types including an orthogonal receptor as taught by Park to arrive at the claimed invention with a reasonable expectation for success. Park teaches a different method of directed modification and regarding the inclusion of orthogonal receptor explains the usefulness of their inclusion.  Park teaches “many homing ligands are present in multiple locations throughout the body, the expression of these ligands may vary in time throughout the natural course of disease or in response to therapy, many ligands (such as chemokines) interact with multiple receptors and vice versa, and native receptors for natural ligands can sometimes be found not only on therapeutic cell types but also on cell types that are detrimental for therapy (47, 49–52). In contrast, the work we have demonstrated here benefits from the use of an orthogonal receptor–drug pair. The drug has a low toxicity profile, which decreases concerns of side effects in therapeutic settings. The homing receptor for the drug is expressed uniquely on the cell type of one’s choosing (and not on native cells). The user can better control when, where, and how much drug is present at a given site, and the drug cannot naturally be produced at off target sites” (p 5900 col. 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Holliger to include a variety of receptor types including an orthogonal receptor as taught by Park to arrive at the claimed invention with a reasonable expectation for success.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Packer et al. (Nature Rev Genet, 2015, 16:370-394).


Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM